Exhibit 10.G

 

Weyerhaeuser Company and Subsidiaries

 

EXHIBIT 10 (g) — Description of the Weyerhaeuser Company Option Exercise/Share
Purchase Program

 

Option Exercise/Share Purchase Program

 

In April 2004, the Weyerhaeuser Company Board of Directors approved a program
for a limited number of company employees who had been prohibited for extended
periods from exercising options previously granted to them under company option
plans as a result of prohibitions on trading put in place by the company in
connection with material transactions. The company’s executive officers are all
participants in the program. Under the program, participants are allowed to
exercise options granted to them under the company’s 1998 Long-Term Incentive
Plan and prior company option plans and simultaneously sell to the company the
shares acquired upon exercise. Participants who exercise options under this
program receive the difference between the exercise price of the options and the
fair market value of the shares. The fair market value of such shares is the
average of the high and low price for the company’s common stock (as reported in
the New York Stock Exchange Consolidation Tape) on the day of exercise. The
remaining terms of the options are governed by the plans under which the options
were granted.